 1   ROBERT LAMANUZZI, SBN 213673
     Attorney at Law
 2   1330 L Street Suite D
 3   Fresno, CA 93721
     (559) 441-1979
 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 8
      UNITED STATES OF AMERICA,                         Case No. 1:16-cr-00188 DAD-BAM
 9
                          Plaintiff,
10
             v.                                         STIPULATION AND ORDER TO
11                                                      CONTINUE SENTENCING
      ANTHONY RAMIREZ,
12
                          Defendant.
13

14

15          IT IS HEREBY STIPULATED by and between the parties hereto through their respective
16   counsel, ROBERT LAMANUZZI, attorney for Defendant Anthony Ramirez and KIMBERLY
17   SANCHEZ, Assistant U.S. Attorney for Plaintiff, that the hearing currently scheduled for March
18   2, 2020, at 10:00 a.m. shall be continued until MAY 18, 2020, at 10:00 a.m.
19          1. Defendant’s wife has been scheduled to deliver their child by C-section on March 2,
20                2020.
21          2. There is no objection by the U.S. Attorney.
22          The parties stipulate that the time until the next hearing should be excluded from the
23   calculation of time under the Speedy Trial Act. The parties stipulate that the ends of justice are
24   served by the court excluding such time, so that counsel for the defendant may have reasonable
25   time necessary for effective preparation, taking into account the exercise of due diligence. 18
26   U.S.C. §3161(h)(7)(B)(iv). The parties stipulate and agree that the interests of justice are served
27   by granting this continuance and outweigh the best interests of the public and the defendant in a
28
                                                       1
 1   speedy trial. 18 U.S.C. §3161(h)(7)(A).

 2

 3   Dated: February 26, 2020                            Respectfully submitted,

 4
                                                         /s/ Robert Lamanuzzi
 5                                                       ROBERT LAMANUZZI
 6                                                       Attorney for Defendant, Anthony Ramirez

 7
     Dated: February 26, 2020                            Respectfully submitted,
 8

 9                                                       /s/ Kimberly Sanchez
                                                         KIMBERLY SANCHEZ
10                                                       Assistant U.S. Attorney
11

12

13

14                                              ORDER

15   The sentencing hearing as to the above named defendant currently scheduled for March 2, 2020,

16   at 10:00 a.m., is continued until MAY 18, 2020, at 10:00 a.m. in Courtroom No. 5.

17
     IT IS SO ORDERED.
18
        Dated:    February 26, 2020
19
                                                     UNITED STATES DISTRICT JUDGE
20
21

22

23

24

25

26
27

28
                                                     2
